DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 24 have each been amended to recite "wherein the output source of power is alternately a reciprocating movement and a rotational movement, based on the working attachment." However, the original disclosure fails to set forth a device (i.e. a singular tool as claimed) which generates an output source of power that "is alternately a reciprocating movement and a rotational movement, based on the working attachment." Alternative reciprocating and rotational movement are only discussed in ¶0030 of the specification, which states:
"The output source of power from the power generator 56 may be a reciprocating movement for a working attachment 46 such as hedge trimmers. The output source of power from the power generator 56 may alternatively or additionally be rotational movement for working attachments 46 such as string trimmers, blowers, edgers, tillers, blowers, or chainsaws/polesaws. It should be understood by one having ordinary skill in the art that the type of output from the power generator 56 may be any type(s) sufficient to adequately power any working attachment 46 for the handheld lawn maintenance tool 40."
This statement only conveys capabilities of different embodiments of the power generator 56, and the capabilities as stated would not necessarily be taken to be of a singular tool as claimed. Additionally, the figures fail to show a power generator that would generate an output source of power as claimed. In fact, to the contrary, Figures 5, 7A, 7B, 7C, and 8 appear to show heads of reciprocating tools with sufficient housing for gearing or a linking mechanism to convert rotary motion into reciprocating motion, as is well known within the art. Therefore, claims 1, 12, and 24 contain new matter and are rejected under 35 U.S.C. 112(a).
Further, the recitation of "the output source of power [being] alternately a reciprocating movement and a rotational movement, based on the working attachment" was not adequately set forth in the original disclosure to convey possession. The claims, specification, and drawings fail to sufficiently describe or show the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicant was in possession of the claimed invention. The capability of one skilled in the art to recognize or understand the structure from the mere recitation of function and minimal structure (i.e. functioning of the power generator to generate an output source of power as claimed) is highly unlikely. Applicant's disclosure of function alone is little more than a wish for possession, and it does not satisfy the written description requirement. Therefore, claims 1, 12, and 24 are rejected under 35 U.S.C. 112(a).
Claims 2, 3, 6, 10, and 11 depend from claim 1, and claims 13-23 depend from claim 12. Thus, each of these claims also includes the subject matter which fails the written description requirement, and claims 2, 3, 6, 10, 11, and 13-23 are rejected under 35 U.S.C. 112(a).

Claims 1-3, 6, and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 12, and 24 have each been amended to recite "wherein the output source of power is alternately a reciprocating movement and a rotational movement, based on the working attachment." The original disclosure failed to contain sufficient information regarding the present subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Not only does the specification appear to set forth the amended claimed functionality in differing embodiments (as noted above), it also fails to recite structure which would enable one skilled in the art to make the device and only includes recitations of function itself. As such, no direction is provided by the inventor besides the end result, which differs greatly from the state of the prior art. For example, previously cited Tuggle (US 4,286,675) shows numerous gears and associated structural elements required to convert rotary motion into reciprocating motion (see Fig. 11 of Tuggle). Considering all evidence related to factors of enablement, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. Therefore, claims 1, 12, and 24 are rejected under 35 U.S.C. 112(a).
Claims 2, 3, 6, 10, and 11 depend from claim 1, and claims 13-23 depend from claim 12. Thus, each of these claims also includes the subject matter which fails the enablement requirement, and claims 2, 3, 6, 10, 11, and 13-23 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the output source of power" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Motosko (US 6,955,227) in view of Paul (US 8,122,569) and further in view of Tuggle (US 4,286,675).

With respect to claim 1, Motosko discloses a handheld lawn maintenance tool comprising
	a power head (35) having a power source (38) operatively connected to a rear distal end (distal from a forward end) of a housing (of 35; seen in Fig. 1),
	said housing including a first handle (adjacent 48) oriented along a longitudinal axis of said power head (seen in Fig. 1),
	a second handle (42) extending from said housing adjacent to a forward end of said housing (seen in Fig. 1),
	a control mechanism (48) positioned adjacent to said first handle,
	a power generator (of 35, which powers the rotation of 30) located within said housing and operatively connected to said power source, and
	a first attachment mechanism (40) configured to releasably attach alternately to a working attachment (10; see col. 5, lines 34-45) and to an adapter (30) configured to connect to the working attachment,
	wherein said power generator is positioned between said first handle and said second handle (as seen in Fig. 1), said power generator generates an output source of power.

Motosko does not explicitly disclose said second handle extending from a fixed pivot point on a lower portion of the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, wherein second handle extends from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1).
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Neither Motosko nor Paul explicitly discloses the output source of power being alternately a reciprocating movement and a rotational movement, based on the working attachment. Tuggle discloses a handheld lawn maintenance tool comprising a power generator located within a housing and operatively connected to a power source (see Fig. 4), wherein said power generator generates an output source of power, and the output source of power is alternately a reciprocating movement (via structure as shown in Fig. 11) and a rotational movement (via structure as shown in Fig. 5), based on the working attachment.
Motosko, Paul, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the alternative output means as taught by Tuggle which is useful for powering hedge clippers, saws, and the like. (See Tuggle, Abstract and col. 5.)

With respect to claim 2, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is removably attachable (as a battery pack of an electric drill, see col. 4, lines 1-3) to said housing.

With respect to claim 3, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is a rechargeable battery (col. 4, lines 1-3).

With respect to claim 6, Motosko discloses the handheld lawn maintenance tool wherein said adapter (30) is attachable to both battery-powered working attachment and gasoline-powered working attachment (10 capable of being powered by an electric motor or an internal combustion engine).

With respect to claim 11, Motosko discloses the handheld lawn maintenance tool wherein said output source of power generated by said power generator (of 35) is rotational movement (powers the rotation of 10 and/or 30).

With respect to claim 12, Motosko discloses a handheld lawn maintenance tool comprising:
a power head (35) having a power source (38) releasably attached thereto, said power head including a power generator (of 35, which powers the rotation of 30) electrically connected to said power source for generating an output source of power, a first attachment mechanism (40) operatively connected to said power generator, a trigger (48) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a housing (including that of 35; seen in Fig. 1) having a first handle (adjacent 48) and a second handle (42) integrally connected to said housing, said second handle extending from said housing adjacent to a forward end of said housing, wherein said power generator is positioned between said first and second handles (as seen in Fig. 1);
an adapter (30) configured to be releasably attached to said first attachment mechanism of said power head, said adapter configured to receive said output source of power from said power generator; and
a working attachment (including 25, 27, 28) configured to be releasably attached alternately to said adapter and to said first attachment mechanism of said power head (see col. 5, line 34 - col. 6, line 11), wherein said working attachment is configured to receive said output source of power alternately from said power generator directly (via the first attachment mechanism as Applicant’s) and transferred via said adapter from said power generator to said working attachment (as in the embodiment of Fig. 1).

Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, said handle extending from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1), and second handle being rotatable in a fore/aft manner (see Fig. 1) relative to said housing.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Further, it is noted that making parts integral has been held to be an obvious design choice to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Neither Motosko nor Paul explicitly discloses the output source of power being alternately a reciprocating movement and a rotational movement, based on the working attachment. Tuggle discloses a handheld lawn maintenance tool comprising a power generator located within a housing and operatively connected to a power source (see Fig. 4), wherein said power generator generates an output source of power, and the output source of power is alternately a reciprocating movement (via structure as shown in Fig. 11) and a rotational movement (via structure as shown in Fig. 5), based on the working attachment.
Motosko, Paul, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the alternative output means as taught by Tuggle which is useful for powering hedge clippers, saws, and the like. (See Tuggle, Abstract and col. 5.)

With respect to claim 13, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is a rechargeable battery (col. 4, lines 1-3).

With respect to claim 14, Motosko discloses the handheld lawn maintenance tool wherein said power generator (of 35) produces rotational movement (powers the rotation of 30).

With respect to claim 15, Motosko discloses the handheld lawn maintenance tool wherein said working attachment includes a tool (including 25, 27, 28).

With respect to claim 16, Motosko also discloses said working attachment including a tool (including 25, 27, 28) capable of performing lawn maintenance. Neither Motosko nor Paul explicitly discloses said tool being formed as a string trimmer, an edger, a tiller, a chainsaw, a polesaw, a blower, or a hedge trimmer. Tuggle discloses a handheld lawn maintenance tool comprising a power head (see Fig. 4) and a working attachment including a tool, wherein said tool is formed as an edger (see Fig. 7), a tiller (see Fig. 8), or a hedge trimmer (see Fig. 12).
Motosko, Paul, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Tuggle in order to readily edge walkways, break up soils, or trim hedges.

With respect to claim 17, Tuggle discloses said output source of power from said power generator being reciprocating movement (via structure shown in Fig. 11) or rotational movement (via structure shown in Fig. 5) that is transferred to the working attachment via an adapter.

With respect to claim 18, Motosko discloses the handheld lawn maintenance tool further comprising a boom (15) having a first end releasably attachable to said adapter (30) and an opposing second end attachable to said working attachment, said output source of power being transferrable from said adapter (30) to said working tool (including 25, 27, 28) via said boom (15).

With respect to claim 19, Motosko discloses the handheld lawn maintenance tool wherein said first handle (adjacent 48) is oriented along a longitudinal axis of said power head (seen in Fig. 1).

With respect to claim 21, Motosko discloses the handheld lawn maintenance tool regarding claim 1, above. Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, wherein second handle is rotatable in a fore/aft manner (see Fig. 1) relative to the housing of the tool.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

With respect to claim 23, Motosko discloses the handheld lawn maintenance tool wherein said first handle (adjacent 48) is in substantially linear alignment (seen in Fig. 1) between said power source (38) and said power generator (of 35).

With respect to claim 24, Motosko discloses a handheld lawn maintenance tool comprising:
a power head (35) including a housing, a power source (38) releasably attached to a rear end of said housing, a power generator (of 35, which powers the rotation of 30) positioned within said housing and electrically connected to said power source for generating an output, said housing including a first handle (adjacent 48) positioned between said power source and said power generator, a second handle (42) extending from said housing adjacent a forward end of said housing, a first attachment mechanism (40) positioned longitudinally forward of said second handle, a trigger (48) positioned adjacent to said first handle and operatively connected to said power generator for selectively controlling said output of said power generator, wherein said power generator is positioned between said first and second handles;
a working attachment (including 25, 27, 28) configured to be releasably attached alternately to said first attachment mechanism of said power head and to an adapter (30) configured to be releasably attached to said first attachment mechanism of said power head (col. 5, line 34 - col. 6, line 11), wherein said output of said power generator is transferred to said working attachment.

Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, said second handle extending from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1), and second handle being rotatable in a fore/aft manner (see Fig. 1) relative to said housing.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Neither Motosko nor Paul explicitly discloses the output source of power being alternately a reciprocating movement and a rotational movement, based on the working attachment. Tuggle discloses a handheld lawn maintenance tool comprising a power generator located within a housing and operatively connected to a power source (see Fig. 4), wherein said power generator generates an output source of power, and the output source of power is alternately a reciprocating movement (via structure as shown in Fig. 11) and a rotational movement (via structure as shown in Fig. 5), based on the working attachment.
Motosko, Paul, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the alternative output means as taught by Tuggle which is useful for powering hedge clippers, saws, and the like. (See Tuggle, Abstract and col. 5.)

Further, Motosko also discloses said working attachment including a tool (including 25, 27, 28) capable of performing lawn maintenance. Neither Motosko nor Paul explicitly discloses said tool being formed as a string trimmer, an edger, a tiller, a chainsaw, a polesaw, a blower, or a hedge trimmer. Tuggle discloses a handheld lawn maintenance tool comprising a power head (see Fig. 4) and a working attachment including a tool, wherein said tool is formed as an edger (see Fig. 7), a tiller (see Fig. 8), or a hedge trimmer (see Fig. 12).
Again, Motosko, Paul, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Tuggle in order to readily edge walkways, break up soils, or trim hedges.

Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Motosko in view of Paul in view of Tuggle and further in view of Lidstone (US 3,129,771).

With respect to claim 10, Motosko Paul, and Tuggle disclose the handheld lawn maintenance tool regarding claim 1, above. Neither Motosko, Paul, nor Tuggle explicitly discloses said power source being an electrical connector. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6), a power source (electrical connector shown connecting to 6 in Fig. 1), and a working attachment (including 2, 7), wherein said power source is an electrical connector.
Motosko, Paul, Tuggle, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the power source means as taught by Lidstone in order to connect to a commonly available source of electricity in a conventional manner.

With respect to claim 16, Lidstone discloses a handheld lawn maintenance tool comprising a power head (6) and a working attachment including a tool (including 2, 7), wherein said tool is formed as a tiller (col. 1, lines 17-25).

With respect to claim 17, Motosko discloses the handheld lawn maintenance tool wherein said output power from said power generator (of 35) is rotational movement (powers the rotation of 30) that is transferred to said working attachment (including 25, 27, 28) via said adapter (30).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Motosko in view of Paul in view of Tuggle as applied to claim 1 above, and further in view of Pearson (US 4,588,335).

With respect to claim 22, neither Motosko, Paul, nor Tuggle explicitly discloses said first attachment mechanism including a spring biased release button as set forth in claim 22. Pearson discloses a handheld maintenance tool (including 10), similar to that as taught by Motosko, wherein the first attachment mechanism includes a spring biased release button (21) for disengaging a working attachment from the power head.
Motosko, Paul, and Tuggle, and Pearson are analogous because they all disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the attachment means as taught by Pearson in order to allow quick and easy changing of the working attachment. (See Pearson, col. 1.)

Claims 1-3, 6, 10-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over "40V-X EXPAND-IT STRING TRIMMER" of RYOBI Tools (hereinafter referred to as "Ryobi") in view of Cline (US 5,815,928) further in view of Everts et al. (US 5,809,653) and further in view of Tuggle.

With respect to claim 1, Ryobi discloses a handheld lawn maintenance tool (see Figure A, below) comprising:
a power head having a power source operatively connected to a rear distal end of a housing, said housing including a first handle oriented along and parallel to a longitudinal axis of said power head,
a second handle adjacent to a forward end of said housing,
a control mechanism positioned adjacent to said first handle,
a power generator located within said housing and operatively connected to said power source, and
a first attachment mechanism including a recess for receiving a releasably attachable working attachment or an adapter,
wherein said power generator is positioned between said first handle and said second handle, said power generator generates an output source of power.


    PNG
    media_image1.png
    396
    528
    media_image1.png
    Greyscale

Figure A. Annotated picture of Ryobi.


Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Neither Ryobi nor Cline explicitly discloses the first attachment mechanism configured to releasably attach alternately to the working attachment and to an adapter configured to connect to the working attachment. Everts teaches a handheld lawn maintenance tool comprising a power head (including 14, 16) having:
a power source (battery) at a rear end of a housing (14),
a handle (18) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing, and
a first attachment mechanism (including 20) configured to releasably attach alternately to a working attachment (such as 66, 76, 84, 90) and to an adapter (72) configured to connect to the working attachment.
Ryobi, Cline, and Everts are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adapter and attachment means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

Neither Ryobi, Cline, nor Everts explicitly discloses the output source of power being alternately a reciprocating movement and a rotational movement, based on the working attachment. Tuggle discloses a handheld lawn maintenance tool comprising a power generator located within a housing and operatively connected to a power source (see Fig. 4), wherein said power generator generates an output source of power, and the output source of power is alternately a reciprocating movement (via structure as shown in Fig. 11) and a rotational movement (via structure as shown in Fig. 5), based on the working attachment.
Ryobi, Cline, Everts, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the alternative output means as taught by Tuggle which is useful for powering hedge clippers, saws, and the like. (See Tuggle, Abstract and col. 5.)

With respect to claim 2, Ryobi discloses the power source being removably attachable to said housing (shown detached in the pictures of Ryobi).

With respect to claim 3, Ryobi discloses the power source being a rechargeable battery.

With respect to claim 6, said adapter of Ryobi is capable of being attached to both battery-powered working attachments and gasoline-powered working attachments.

With respect to claim 10, Ryobi discloses a power source that is a connecting mechanism for creating an electrical connection via a power outlet (battery charger shown).

With respect to claim 11, Ryobi discloses said output source of power generated by said power generator being rotational movement (of a trimmer).

With respect to claim 12, Ryobi discloses a handheld lawn maintenance tool (see Figure A, above) comprising:
a power head having a power source releasably attached thereto, said power head including a power generator electrically connected to said power source for generating an output source of power,
a first attachment mechanism operatively connected to said power generator,
a trigger (control mechanism) operatively connected to said power generator for selectively controlling said output source of power from said power generator,
a housing having a first handle and a second handle, wherein said power generator is positioned between said first and second handles, and said second handle being rotatable relative to the power head in a fore/aft manner (via adjustment of the adjacent knob);
an adapter (elongated adapter between the first attachment mechanism and trimmer head) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including trimmer head) releasably attached to said adapter (shown detached in the pictures of Ryobi), wherein said adapter transfers said output source of power from said power generator to said working attachment.

Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) integrally connected to said housing and extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Additionally, it is noted that making parts integral has been held to be an obvious design choice to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Neither Ryobi nor Cline explicitly discloses the working attachment configured to be releasably attached alternately to an adapter and to the first attachment mechanism of the power head, wherein said working attachment is configured to receive the output source of power alternately from the power generator directly and transferred via said adapter from said power generator to said working attachment. Everts teaches a handheld lawn maintenance tool comprising:
a power head (including 14, 16, 20) including a power source (carried by 14), a first attachment mechanism (including 20) operatively connected to said power source, and a handle (18);
an adapter (72) configured to be releasably attached to said first attachment mechanism of said power head, said adapter configured to receive output power from said power source; and
a working attachment (such as 66, 76, 84, 90) configured to be releasably attached alternately to said adapter (72) and to said first attachment mechanism (including 20) of said power head, wherein said working attachment is configured to receive said output source of power alternately from said power generator directly and transferred via said adapter from said power source to said working attachment.
Ryobi, Cline, and Everts are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adapter and attachment means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

Neither Ryobi, Cline, nor Everts explicitly discloses the output source of power being alternately a reciprocating movement and a rotational movement, based on the working attachment. Tuggle discloses a handheld lawn maintenance tool comprising a power generator located within a housing and operatively connected to a power source (see Fig. 4), wherein said power generator generates an output source of power, and the output source of power is alternately a reciprocating movement (via structure as shown in Fig. 11) and a rotational movement (via structure as shown in Fig. 5), based on the working attachment.
Ryobi, Cline, Everts, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the alternative output means as taught by Tuggle which is useful for powering hedge clippers, saws, and the like. (See Tuggle, Abstract and col. 5.)

With respect to claim 13, Ryobi discloses said power source being a rechargeable battery.

With respect to claim 14, Ryobi discloses said power generator producing rotational movement (of a trimmer).

With respect to claim 15, Ryobi discloses said working attachment including a tool (including trimmer head).

With respect to claim 16, Ryobi discloses said tool including a blower, a trimmer, an edger, or a tiller.

With respect to claim 17, Ryobi discloses said output source of power from said power generator being rotational movement (of a trimmer) that is transferred to said working attachment via said adapter.

With respect to claim 18, Everts teaches a boom (extension 72 in addition to the adapter; see col. 4, lines 16-26) having a first end releasably attachable to said adapter (initial or first 72) and an opposing second end attachable to said working attachment (such as 66, 76, 84, 90), said output source of power being transferrable from said adapter to said working tool via said boom. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the boom means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

With respect to claim 19, Ryobi discloses said first handle being oriented along and parallel to a longitudinal axis of said power head.

With respect to claim 21, Ryobi discloses said second handle being rotatable in a fore/aft manner (via adjustment of the adjacent knob) relative to said longitudinal axis.

With respect to claim 23, Ryobi discloses said first handle being in linear alignment between said power source and said power generator.

With respect to claim 24, Ryobi discloses a handheld lawn maintenance tool (see Figure A, above) comprising:
a power head including a housing, a power source releasably attached to a rear end of said housing, a power generator positioned within said housing and electrically connected to said power source for generating an output, said housing including a first handle positioned between said power source and said power generator, a second handle, a first attachment mechanism positioned longitudinally forward of said second handle, a trigger positioned adjacent to said first handle and operatively connected to said power generator for selectively controlling said output of said power generator, wherein said power generator is positioned between said first and second handles, and said second handle is rotatable in a fore/aft manner (via adjustment of the adjacent knob);
a working attachment being releasably attached to said first attachment mechanism of said power head, wherein said output of said power generator is transferred to said working attachment, and said working attachment being formed as a string trimmer, a blower, an edger, or a tiller.

Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Neither Ryobi, Cline, nor Everts explicitly discloses the output source of power being alternately a reciprocating movement and a rotational movement, based on the working attachment. Tuggle discloses a handheld lawn maintenance tool comprising a power generator located within a housing and operatively connected to a power source (see Fig. 4), wherein said power generator generates an output source of power, and the output source of power is alternately a reciprocating movement (via structure as shown in Fig. 11) and a rotational movement (via structure as shown in Fig. 5), based on the working attachment.
Ryobi, Cline, Everts, and Tuggle are analogous because they all disclose handheld maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the alternative output means as taught by Tuggle which is useful for powering hedge clippers, saws, and the like. (See Tuggle, Abstract and col. 5.)

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryobi in view of Cline in view of Everts in view of Tuggle as applied to claims 1 and 12 above, and further in view of Yamada et al. (US 2013/0075122)

With respect to claims 20 and 22, neither Ryobi, Cline, Everts, nor Tuggle explicitly discloses said first attachment mechanism including a spring biased release button for disengaging said working attachment or said adapter from said power head. Yamada discloses a handheld lawn maintenance tool comprising:
a power head (32) including a power generator for generating an output source power, a first attachment mechanism (including 14) operatively connected to said power generator, a trigger (30) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a first handle (28) and a second handle (26);
an adapter (including 40) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including 20, 22) releasably attached to said adapter, wherein said adapter transfers said output source of power from said power generator to said working attachment; and
wherein the first attachment mechanism includes a spring biased release button (including 70) for disengaging said working attachment or said adapter from said power head.
Ryobi, Cline, Everts, Tuggle, and Yamada are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the button means as taught by Yamada in order to quickly switch booms or tools.


Response to Arguments
Applicant's other arguments filed 4/22/2022 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-3, 6, and 10-24 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s amended limitations were examined as best understood. It is also noted that previously cited Richards (US 7,627,952) teaches alternatively providing reciprocating motion to rotary motion via the working attachment itself (as what appears to be shown in Applicant's drawings), wherein "... the cutting head will further comprise an interlink mechanism for converting the rotary motion of the flexible drive shaft into the reciprocating motion of the cutting blade or blades. Such an interlink mechanism may for example comprise a scotch yoke." (See Richards, col. 7.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/12/22